Summary judgment was granted to plaintiff-respondent at Ulster County Special Term in this action, for a declaratory judgment. Defendants-appellants William Fino and Laura Fino appeal. The facts on which this appeal is based are the same .as those involved in National Grange Mut. Liab. Co. v. Fino (13 A D 2d 10) in which decision was handed down March 23, 1961, and which affirmed Special Term’s granting of summary judgment. The only factual distinction in the National Grange case and this one is that there is a difference in the wording of the co-operation clause. In the National Grange policy the clause stated: “ Conditions 11. Assistance and Cooperation of the Insured —Coverages A, B and D: The insured shall cooperate with the company and, upon the company’s request, shall attend hearings and trials and shall assist in * * * securing and giving evidence * * * and in the conduct of suits.” The plaintiff’s clause reads: “ Conditions 2. Policyholder’s Duties The policyholder or other person entitled to protection or someone on his behalf shall * * * (4) Assist the Company in all respects in connection with any claim or suit, including examination under oath concerning any claim”. The substance of the clause in plaintiff’s policy amounts to the same thing as the clause in the National Grange policy. Assisting “in all respects in connection with any claim or suit” can be given no different meaning than “ The insured shall cooperate with the company and, upon the company’s request shall attend hearings and trials and shall assist in * * * securing and giving evidence”. We hold that the clause in the instant policy is just as much a co-operation clause as that contained in the National Grange policy and therefore that decision controls here. Judgment and order affirmed, without costs. Gibson, J. P., Herlihy, Reynolds and Taylor, JJ., concur.